DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the drawings overcome the drawing objection(s) cited in the previous office action.
Applicant’s amendments to claims overcome the claim objection(s) cited in the previous office action.
Applicant’s amendments to claims overcome the 35 USC 112 rejection(s) cited in the previous office action.
Applicant’s arguments with respect to 35 USC 102 rejection of claim 1 have been fully considered and are persuasive.  Applicant argues that Wright (WO 2013/053013) does not disclose a conveyor belt condition monitoring apparatus, in which two arms are configured to move across at least half of a width of a conveyor belt in a direction that is transverse to a direction in which the conveyor belt travels and instead is generally arranged to be stationary with the perpendicular movement of the apparatus of Wright with respect to the belt is slight from side to side and only occurs in order to cope with changes required to properly monitor the conveyor belt.  The examiner agrees with this assessment. Therefore, the 35 USC 102 rejection has been withdrawn.
Applicant’s arguments with respect to 35 USC 102 rejection of claim 19 have been fully considered and are persuasive.  Applicant argues that Wright does not disclose a second sensor of a sensor arrangement for determining conveyor belt 
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is the inclusion of a conveyor belt condition monitoring apparatus, in which two arms are configured to move across at least half of a width of a conveyor belt in a direction that is transverse to a direction in which the conveyor belt travels in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
The primary reason for the allowance of claim 19 is the inclusion of a second sensor of a sensor arrangement for determining conveyor belt thickness to be located around a first sensor in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        2/16/2021